 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENDRIK BLOCK,                                  Case No. 1:18-cv-01227-DAD-BAM
12                      Plaintiff,                    ORDER REGARDING STIPULATION TO
                                                      EXTEND RESPONSIVE PLEADING
13           v.                                       DEADLINE
14    V & V SALVAGE LLC dba BETTER                    (Doc. No. 8)
      BARGAIN THRIFT STORE; JUAN
15    RANGEL; MARIA INES MANCILLA,
16                      Defendants.
17

18          Pursuant to the parties’ stipulation, and cause appearing, IT IS HEREBY ORDERED that

19   Defendants shall have an extension of time to November 20, 2018, to file a responsive pleading in

20   this matter.
     IT IS SO ORDERED.
21

22      Dated:    November 9, 2018                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                     1
